DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al [US 2019/0147726] in view of Stilp [US 2004/0215750]
Claim 1. A glass breaking alert device for detecting breaks in a glass surface, the glass breaking alert device (see abstract) comprising:
a glass breaking detector mounted to the glass surface (the glass sensing device mounted to the glass surface, see Fig. 1, para [0039]);
said glass breaking detector including at least one sensor to detect a vibration (the glass breaking sensing device, see para [0035, 0039]);

said glass breaking sensor further includes a predeterminable threshold level (the breaking glass detects vibration is higher or violate the preset level/limit/threshold of a vibration, see Fig. 1, para [0035]);
an audible alert activation when said vibration is greater than said predeterminable threshold level (the detected vibration is higher or violate the preset level/limit/threshold of a vibration to trigger an audible, sound or voice alarm, see para [0035, 0037]);
a visual alert activation when said vibration is greater than said predeterminable threshold level (the detected vibration is higher or violate the preset level/limit/threshold of a vibration to trigger a LED or OLED light alarm, see para [0035, 0037]);
a wireless transceiver to send an instant wireless notification to a paired electronic device when said vibration is greater than said predeterminable threshold level (the detected vibration is higher or violate the preset level/limit/threshold of a vibration to trigger an alarm and transmitting or communicating to a paired of remote device such as cellular phone, smartphone, computer. desktop, tablet, television and/or walkie-talkie using RF, WiFi, Bluetooth and/or wireless communication. See Fig. 1, para [0008, 0035 0040]); and
a battery for powering the glass breaking alert device (the battery power, see Fig. 5, par [0040, 0055].
But Blum et al fails to disclose a camera activation when said vibration is greater than said predeterminable threshold level.  However, Blum et al teaches that the 
sensing device taught herein is also to alert a system, people, or authorities if a person has broken or tampered with a window or door; for example, if a person has broken a window or door to gain access to the outside space (see para [0038]).  The sensing device may comprise an LED or OLED light to alert by way of visual cue the triggering of the alarm/alert or other functions of the device, including whether the battery is running low, whether another sensing device has been triggered, or other reason for a visual alert, cue, indication, or alarm such as bell, buzzer, illumination, sound and/or voice (see Fig. 5, para [0040, 0055]).
Stilp suggests that any base unit 200 may include an acoustic transducer 210. The acoustic transducer 210 preferably supports both the reception of sounds waves and the emission of sound waves such that the acoustic transducer 210 can also be used for functions such as glass breakage detection, fire alarm detection, two-way audio, the sounding of tones and alerts, voice recognition, and voice response (i.e. spoken word responses to commands (see Fig. 3, para [0168, 0169]).
Any base unit 200 may also include a camera 213.  Low cost miniature cameras are widely available for PC and wireless phone use, and formats (i.e. JPEG) for transmitting pictures taken by these miniature cameras are also widely known.  Some users may find it useful to be able to visually or audibly monitor their home or building remotely. Therefore, the security network 400 also supports base units 200 including camera 213  and/or audio transducers 210 that enable a user to remotely see and/or hear what is occurring in a home or building.   In addition to reporting the alert, as well as the device (i.e. identity of the transponder 100) causing the alert, the security network 400 can be configured to provide pictures and/or audio clips of the activity occurring within the security network 400. Base units 200 with cameras 213 and/or audio transducers 210 will be particularly useful in communities in which the emergency response agency 460 requires confirmation of intrusion prior to dispatching police (see Fig. 3, para [0174]).
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the security camera of Stilp to audio and visual alarms of Brum et al for capturing images of intruder or event that caused of breaking a glass or window of an automobile vehicle and/or premises, which provides a greater evidence for reviewing and analyzing an of the event by a user or authority.

Claim 2. Blum et al fails to discloses said sensor distinguishes between a low frequency disturbance and a high frequency disturbance.  However, Blum et al discloses the alert system as taught herein is able to eliminate or substantially reduce false alerts. These false alerts could occur due to, by way of example only, a thunderstorm, high wind, earthquake, sonic boom of a jet, nearby construction, concert event, or other noise, vibration, or impact such as breaking glass bottle against the side of a building that is not indicative of requiring the alarm to be triggered (see Fig. 1, para [0044, 0049]).
Stilp suggests that the glass breakage detection is performed by analyzing received sound waves to look for certain sound patterns distinct in the breaking of glass. These include certain high frequency sounds that occur during the impact and breaking of the glass and low frequencies that occur as a result of the glass flexing from the impact. The sound wave analysis can be performed by any number of widely known signal processing techniques that permit the filtering of received signals and determination of signal peaks at various frequencies over time (see Fig. 3, para [0183]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the distinguishing between high and low frequencies of a breaking glass with others of Stilp to the alert system of Brum et al in order to prevent or reduce false alarms by different vibration frequencies.

Claim 3. The glass breaking alert device of claim 1, wherein said paired electronic device is a smartphone (as cited in respect to claim 1 above and including electronic device is pairing with a cellular phone, smartphone, see Figs. 1, 2, 7, see para [0018, 0037]), and said instant wireless notification is in real-time (the time and date stamp, see Figs. 2, 3, para [0040]).

Claim 4. The glass breaking alert device of claim 1, wherein said at least one sensor is a vibration detecting sensor and said vibration detecting sensor distinguishes between a low frequency vibration and a high frequency vibration (as discussed between Blum et al and Stilp in respect to claim 2 above).

Claim 6. The glass breaking alert device of claim 1, wherein said at least one sensor is an acoustic sensor and said acoustic sensor distinguishes between a low frequency sound signal and a high frequency sound signal (as discussed between Blum et al and Stilp in respect to claim 2 above, and including the acoustic sensor, see Figs. 4-9).

Claim 7. The glass breaking alert device of claim 1, wherein said at least one sensor is a pressure sensor (the pressure sensor, see para [0008]).

Claim 8. The glass breaking alert device of claim 3, wherein said wireless transceiver sends another instant wireless notification to another paired electronic device when said vibration is greater than said predeterminable threshold level, and further wherein said another paired electronic device is a central authority (as cited in respect to claims 1 and 3 above and including electronic device is pairing the electronic device with cellular phone or smart phone, and including a communication with a remote central security stations, see Fig. 7, para [0001, 0012, 0018, 0035]).

Claim 9. The glass breaking alert device of claim 3 further comprising a solar panel for recharging said battery (the solar cell and a rechargeable battery, see Fig. 4, para [0008, 0040, 0054]).

Claim 10. A device for detecting a break in a glass surface, the device comprising:
a glass breaking detector mounted to the glass surface;
said glass breaking detector comprising at least one sensor to detect a vibration in said glass surface;
said at least sensor further includes a predeterminable threshold level;
an audible alert activation when said vibration is greater than said predeterminable threshold level;
a wireless transceiver to send an instant wireless notification to a paired electronic device when said vibration is greater than said predeterminable threshold level; and
a battery for powering the device, wherein said at least sensor distinguishes between a low frequency disturbance and a high frequency disturbance, and further wherein said paired electronic device is a smartphone and said instant wireless notification is in real-time (as the combination of between Blum et al and Stilp in respect to claims 1-3 above).

Claim 11. The device of claim 10 further comprising a visual alert activation when said vibration is greater than said predeterminable threshold level (as cited in respect to claim 1 above).

Claim 12. The device of claim 10 further comprising a camera activation when said vibration is greater than said predeterminable threshold level (as the combination of the camera between Brum et al and Stilp in respect to claim 1 above).

Claim 13. The device of claim 10, wherein said at least one sensor is a vibration detecting sensor and said vibration detecting sensor distinguishes between a low frequency vibration and a high frequency vibration (as cited in respect to claim 4 above).

Claim 15. The device of claim 10, wherein said at least one sensor is an acoustic sensor and said acoustic sensor distinguishes between a low frequency sound signal and a high frequency sound signal (as cited in respect to claim 6 above).

Claim 16. The device of claim 10, wherein said wireless transceiver sends another instant wireless notification to another paired electronic device when said vibration is greater than said predeterminable threshold level, and further wherein said another paired electronic device is a central authority (as cited in respect to claim 8 above).

Claim 18. The method of claim 17, further comprising activating a camera when said vibration is greater than said predeterminable threshold level (as the combination of the camera between Brum et al and Stilp in respect to claim 1 above).

Claim 19. The method of claim 17, wherein said glass surface is a vehicle glass surface (as cited in respect to claim 1 above, see Fig. 2).

Claim 20. The method of claim 17, wherein said glass surface is a home windowpane (the house window, see para [0001]).

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al [US 2019/0147726] and Stilp [US 2004/0215750] and further in view of Eskildsen [US 2005/0264413]
Claim 5. Blum et al fails to disclose said at least one sensor is a piezoelectric sensor.  However, Blum et al discloses the sensing device comprises at least one sensor. The sensor can be one or more of an accelerometer, gyroscope, motion sensor, geo-location sensor, temperature sensor, UV sensor, radiation sensor, acoustic sensor, IR sensor, vibration sensor, gas sensor, inert gas sensor, argon gas sensor, krypton gas sensor, xenon gas sensor, and/or pressure sensor (see Fig. 4, para [0008, 0040]).
Eskildsen suggests that the dual technology glass breakage detector comprising an impact sensor 40, 46 is a piezoelectric sensor, see Fig. 1, para [0007-0018]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the piezoelectric sensor of Eskildsen to one or more glass impact sensors of Brum et al and Stilp to detect vibration of broken glass accurately and reliable result.

Claim 14. The device of claim 10, wherein said at least one sensor is a piezoelectric sensor. (as the combination of the piezoelectric sensor between Brum et al and Stilp and Eskildsen in respect to claim 3 above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blum et al [US 2019/0147726]
Claim 17. A method of detecting a break in a glass surface and alerting a user of the break (see abstract), the method comprising the steps of:
mounting a glass breaking detector to the glass surface (the glass sensing device mounted to the glass surface, see Fig. 1, para [0039]);
detecting a vibration in said glass surface by said glass breaking detector (the glass breaking sensing device, see para [0035, 0039]);
setting a predeterminable threshold level in said glass breaking detector (the breaking glass detects vibration is higher or violate the preset level/limit/threshold of a vibration, see Fig. 1, para [0035]);
activating an audible alert when said vibration is greater than said predeterminable threshold level (the detected vibration is higher or violate the preset level/limit/threshold of a vibration to trigger an audible, sound or voice alarm, see para [0035, 0037]);
activating a visual alert when said vibration is greater than said predeterminable threshold level (the detected vibration is higher or violate the preset level/limit/threshold of a vibration to trigger a LED or OLED light alarm, see para [0035, 0037]);
sending an instant wireless notification from a wireless transceiver to a paired electronic device when said vibration is greater than said predeterminable threshold level (the detected vibration is higher or violate the preset level/limit/threshold of a vibration to trigger an alarm and transmitting or communicating to one or more or a paired of electronic remote devices such as cellular phone, smartphone, computer. desktop, tablet, television and/or walkie-talkie using RF, WiFi, Bluetooth and/or wireless communication, see Fig. 1, para [0018, 0035 0040]); and
powering said detector with a battery (the battery power, see Fig. 5, par [0040, 0055]., wherein said paired electronic device is a smartphone (the pair of glass breaking device and cellular phone, smartphone, see Figs. 1, 2, 7, see para [0018, 0037]) and said instant wireless notification is in real-time (the time and date stamp, see Figs. 2, 3, para [0040]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McHenry discloses the device attachable to a plane of glass to set off an alarm in response to its breakage but immune to other vibrations. The device comprises a base attachable to the glass by an adhesive, a member carried by the base and spring-urged from a set to an alarm position, and a sensing element holding the member in its set position and responsive only to glass breakage to release the member. The sensing element comprises a curved spring fixed at one end and responsive only to the shock wave of the shattering glass to trigger the device, the spring being immune from triggering excitation normal to the glass plane.	[US 3,899,784]
Nifune et al discloses the piezoelectric transducer is secured to the surface of a glass sheet to translate mechanical vibrations generated in the glass sheet into an electrical signal when a crack is produced. A detection circuit is connected to the transducer to determine whether the frequency of the signal is above or below a predetermined value. If the frequency is higher than the predetermined value, a warning signal is derived to indicate a crack and therefore probably a burglary. Alternatively, the piezoelectric transducer in the transmit mode is excited electrically by an impulse to introduce an elastic wave into the glass sheet. A gate circuit is connected to the transducer to pass signals resulting from reflection of the elastic wave from discontinuities in the glass sheet which result from a crack.	[US 4,112,420]
Fan et al discloses the safety protecting device for vehicle-mounted system based on CAN bus, comprising a storage battery, a CAN bus controller, a window glass, an alarm, a plurality of pressure sensors and a plurality of cameras. the pressure sensor is arranged on the outer surface of the window glass, said camera is set around the window glass, the alarm device, the pressure sensor and the camera are connected with the CAN bus controller; the CAN bus controller and the pressure sensor are connected with the storage battery. the pressure sensor is mounted on the outer surface of the window glass when the window glass is impacted, the pressure sensor detects the abnormal pressure value and transmitting the signal to the CAN bus controller, a CAN bus controller receives the alarm signal and the camera head is connected with the storage battery, the alarm equipment will send out alarm to warn so that it stops, at the same time, the camera shooting pictures of the surrounding to preserve evidence, convenient for subsequent processing.	[CN 206884985]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/19/2022